Case: 15-13857    Date Filed: 07/12/2016   Page: 1 of 2


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 15-13857
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 1:14-cv-23451-CMA



LA LEY RECOVERY SYSTEMS-OB, INC.,

                                                                Plaintiff-Appellant,

                                      versus

UNITEDHEALTHCARE INSURANCE COMPANY,

                                                              Defendant-Appellee.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                  (July 12, 2016)

Before ED CARNES, Chief Judge, WILLIAM PRYOR and FAY, Circuit Judges.

PER CURIAM:

      UnitedHealthcare Insurance paid Dr. Olivio Blanco, Jr. less than what he

requested in compensation for medical services he provided to a participant in an
              Case: 15-13857     Date Filed: 07/12/2016   Page: 2 of 2


employee health benefit plan administered by UnitedHealthcare. La Ley Recovery

Systems-OB purchased Dr. Blanco’s claim and sued UnitedHealthcare.

Construing the action as one under the Employee Retirement Income Security Act

of 1974, the district court granted summary judgment to UnitedHealthcare on the

ground that Dr. Blanco and La Ley had failed to exhaust the administrative

remedies available under the plan. La Ley appeals that judgment.

      After reviewing the record and the parties’ briefs, we affirm the district

court’s grant of summary judgment to UnitedHealthcare for the reasons given in

the district court’s thorough opinion of June 28, 2015.

      AFFIRMED.




                                          2